Exhibit 10.3

 

WAIVER AND FIRST AMENDMENT

 

THIS WAIVER AND FIRST AMENDMENT, dated as of July 31, 2009 (this “Amendment”),
among INGLES MARKETS, INCORPORATED, a North Carolina corporation (the
“Borrower”), the Lenders (as defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), L/C Issuer and Swing Line Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
May 12, 2009 (as amended, restated, supplemented or otherwise modified to but
excluding the date hereof, the “Existing Credit Agreement”), among the Borrower,
the lenders from time to time party thereto (the “Lenders”), the Administrative
Agent, and the other agents party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Existing Credit Agreement;

 

WHEREAS, Section 6.14 of the Existing Credit Agreement requires that the
Wachovia Letters of Credit be replaced or modified in accordance therewith (the
“L/C Requirement”) no later than July 11, 2009;

 

WHEREAS, the Borrower was unable to satisfy the L/C Requirement as of July 11,
2009, and has requested a waiver of the resulting Default and an extension of
time to do so;

 

WHEREAS, the undersigned Required Lenders have agreed to waive the Default
arising from the failure to satisfy the L/C Requirement by July 11, 2009, and in
consideration thereof the parties hereto have agreed, subject to the terms and
conditions hereof, to amend and modify the Existing Credit Agreement as provided
herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.01. Waiver. Effective upon the Amendment Effective Date, the
undersigned Required Lenders hereby (a) waive the Default arising from the
failure by the Borrower to satisfy the L/C Requirement on or before July 11,
2009 and (b) acknowledge and agree that no Event of Default has resulted or
shall be deemed to have resulted from such failure. Except as otherwise
expressly provided in this Section 1.01, the execution, delivery and
effectiveness of this Amendment or the effectiveness of the foregoing waiver
shall not operate as a waiver of any other Default or Event of Default that may
now or hereafter exist or of any right, power or remedy of the Administrative
Agent or any other Secured Party under any Loan Document.



--------------------------------------------------------------------------------

SECTION 1.02. Amendment to Section 6.14 of the Existing Credit Agreement.
Effective upon the Amendment Effective Date, Section 6.14 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced by the following:

 

6.14 Wachovia Letters of Credit. The Wachovia Letters of Credit shall have been
replaced by or amended or otherwise modified to become Letters of Credit issued
by the L/C Issuer under this Agreement or otherwise terminated or replaced with
letters of credit issued under a letter of credit facility permitted under
Section 7.02 no later than September 26, 2009; provided, however, that the
Administrative Agent, in its sole discretion, may extend such deadline for up to
30 days from September 26, 2009. Upon any draw upon any Wachovia Letter of
Credit at any time prior to its replacement or amendment in accordance herewith,
Wachovia shall have the right to issue to the Administrative Agent on behalf of
the Borrower an irrevocable notice of a Borrowing of Base Rate Committed Loans
in the amount of such draw together with evidence of such draw reasonably
satisfactory to the Administrative Agent, and so long as the conditions
precedent to Credit Extensions in Section 2.02(a) (except for the minimum
Borrowing amount set forth in Section 2.02(a), which shall not apply to
Borrowings made pursuant to this Section 6.14) and Section 4.02 are satisfied,
such Base Rate Committed Loans shall be made by the Lenders and paid directly to
Wachovia to reimburse it for such draw.

 

SECTION 1.03. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:

 

(a) After giving effect to this Amendment, the Borrower is in compliance in all
material respects with all the terms and conditions of the Existing Credit
Agreement, as amended hereby (the “Amended Credit Agreement”) and the other Loan
Documents on its part to be observed or performed, and no Default or Event of
Default has occurred or is continuing under the Amended Credit Agreement.

 

(b) The execution, delivery and performance by such Borrower of this Amendment
have been duly authorized by such Borrower.

 

(c) Each of this Amendment and the Amended Credit Agreement constitutes the
legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms subject to bankruptcy, insolvency,
reorganization, moratorium, or similar laws of general applicability relating to
or affecting creditors’ rights.

 

(d) The execution, delivery, performance and compliance with the terms and
provisions by such Borrower of this Amendment and the consummation of the
transactions contemplated herein, do not and will not: (i) contravene the terms
of any of such Borrower’s Organization Documents; (ii) conflict with or result
in any breach or contravention of, or (except for the Liens created under the
Loan Documents) the creation of any Lien under, (A) any material Contractual
Obligation to which such Borrower is a party affecting such Borrower or the
properties of such Borrower or its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Borrower or its property is subject or (C) violate any Law in any
material respect.

 

2



--------------------------------------------------------------------------------

SECTION 1.04. Effectiveness. This Amendment shall become effective only upon
satisfaction of the following condition precedent (the first date upon which
such condition has been satisfied being herein called the “Amendment Effective
Date”); the Administrative Agent shall have received duly executed counterparts
of this Amendment which, when taken together, bear the authorized signatures of
the Borrower, the Administrative Agent and the Required Lenders.

 

SECTION 1.05. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA.

 

SECTION 1.06. Fees, Costs ad Expenses. The Borrower promptly shall pay all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent) in accordance with and to
the extent required by the terms of Section 10.04(a) of the Amended Credit
Agreement.

 

SECTION 1.07. Loan Document: Counterparts. This Amendment is, and from and after
the Amendment Effective Date shall be deemed to be, a “Loan Document” under the
Amended Credit Agreement. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery by facsimile or PDF
file by any of the parties hereto of an executed counterpart of this Amendment
shall be as effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered, but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability or binding effect of this Amendment.

 

SECTION 1.08. Ratification. Except to the extent a provision in the Existing
Credit Agreement is expressly amended herein, the Existing Credit Agreement and
the other Loan Documents shall continue in full force and effect in accordance
with the provisions thereof and the Borrower hereby ratifies and confirms in all
respects its obligations under, and the continued full force and effect of, the
Amended Credit Agreement and the other Loan Documents.

 

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

INGLES MARKETS, INCORPORATED, as a Borrower By:  

/s/ Ronald B. Freeman

Name:   Ronald B. Freeman Title:   CFO

 

Waiver and First Amendment

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
Administrative Agent By:  

/s/ Anne Zeschke

Name:   Anne Zeschke Title:   Vice President

 

Waiver and First Amendment

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer By:  

/s/ Scott K. Mitchell

Name:   Scott K. Mitchell Title:   Senior Vice President

 

Waiver and First Amendment

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as a Lender

By:  

/s/ Preston W. Bergen

Name:   Preston W. Bergen Title:   Senior Vice President

 

Waiver and First Amendment

Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Susan Arelt-Pohlman

Name:   Susan Arelt-Pohlman Title:   Vice President

 

Waiver and First Amendment

Signature Page